Case 1:21-cv-20684-UU Document 1-9 Entered on FLSD Docket 02/18/2021 Page 1 of 2

> Yashar Ali ff} @ nee
@yashar

Twitter has blocked users from tweeting the New York
Post story link and from sending the link via direct
message to other users.

2:41 PM - Oct 14, 2020 - Twitter Web App

14K Retweets 1.4K Quote Tweets 57.6K Likes

Celeta Quinn! @celetaQ - Oct 14 ooe
Replying to @yashar
Fantastic.

0 a Q ty

|
i

DP

 

Celeta Quinn¢'!
@CeletaQ

Take Part in Democracy! Words! Actions! Truth! Equality! Facts! Ethics! Rule of Law!
S2 All of the above apply here! @Ha@

® Florida, USA Joined June 2012
4,988 Following 2,755 Followers
ap Follawed by BrooklynDad_Defiant! and Denise Landis

Tweets Tweets & replies Media Likes
Case 1:21-cv-20684-UU Document 1-9 Entered on FLSD Docket 02/18/2021 Page 2 of 2

 

6:37 atl F 6 >
Options

Your account has been locked,
A Kayleigh McEnany

What happened?
We heve deterrmned that this account vioktted the Tiler
Rlutes. Spectically, for:

1, Woleting our rules ogsinal distnbution of hackod
materiol,

‘We don't parmit the uae of our services to cirectly dietributs

.——

St *NEW"* 4 Email from Ukrainian
executive to Hunter Biden asks Hunter to
“use his influence” on behalf of the firm
paying him $50K/mo in email with subject
“urgent issue” obtained by @nypost Father
@JoeBiden was in charge of Ukraine
telations at time. 1!

hitps: //t-cof/CCPMohpOGF

1739 Pet 14 Oct 2630

Ae 8 rent, we have locked your scoot

 

 
